Title: The American Commissioners to Gourlade, Bérard frères & Monplaisir, 13 October 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Gourlade, Bérard frères & Monplaisir


Gentlemen
Paris 13 Octr. 1777
Yours of the 6th. is before us. When the Private Letter referred to and the situation of the Frigates shall be communicated to us we shall be in a Situation for forming a judgment and writing you more particularly. Meantime we inclose a Letter for Capt. Thompson which we take the Liberty to ask you to deliver to him. We must rely on your assisting these Officers as well to Careen their Vessels and procure the necessary refreshments, as in having the Prizes disposed of to the best possible advantage. We have the honor to remain Gentlemen your most Obedient and very humble Servants
Messrs. Gourlade &c.
